
QuickLinks -- Click here to rapidly navigate through this document

LOGO [g602624.jpg]

July 3, 2002

EX 10-22


Greg Rhine

Dear Greg:

        Iomega is very pleased to offer you the position of Vice President and
General Manager Americas with the following revised terms and conditions. We are
excited about our future and your contributions to Iomega's continued success.
You will be reporting directly to me and your work location will be based in San
Diego, California. We would like your employment to begin no later than
August 5, 2002.

        Your total compensation package includes:

•A base salary that equates to $310,000 annually, paid on a bi-weekly basis.

•Participation in the Iomega Incentive Bonus Program, with an annual incentive
target payment equal to 55% of your annual base salary, subject to the terms of
the Bonus Program. This program has a potential payout of up to two times target
level for exceeding goals and is comprised of two stand-alone six-month periods
per fiscal year. We will guarantee a minimum payout of $85,000 for the 2nd half
plan for CY02. Bonuses are typically paid out upon close of the business books
for the bonus period—approximately July and February each year.

•A sign-on bonus of $100,000 (gross) payable on the first payroll following your
hire.

•An option to purchase 85,000 shares of Iomega stock with an exercise price
equal to the Fair Market Value on your start date; the Fair Market Value of the
stock is determined by the average of the high and low price on the day you
begin employment. These option shares will vest in four increments, 25% on your
first anniversary, 25% on your second anniversary, 25% on your third anniversary
and 25% on your fourth anniversary. All options are subject to the terms of a
stock option agreement, which contains non-competition and non-solicitation
provisions.

•Starting accrual rate for Personal Time Off of five weeks per year increasing
to six weeks per year upon your first anniversary of employment.

•A comprehensive basic benefits package, including medical, dental and vision
plans, life and disability insurance, a 401(k) plan, paid time off and
educational assistance, subject to the terms and conditions of those plans.

•A comprehensive executive benefits package that includes:

•Iomega's Executive Relocation Package (attached) for your move to San Diego.
You must complete your move by 8/30/03.

•Participation in a Change of Control Agreement as approved by the Board of
Directors

•Executive Life Insurance policy with a face value of $750,000, subject to
medical underwriting

•Executive Short and Long-Term Disability Insurance, subject to medical
underwriting

•Executive Tax Planning Services provided by Price Waterhouse LLP

•An annual executive physical

•Participation in the Iomega Non-qualified Deferred Compensation Plan

--------------------------------------------------------------------------------



July 3, 2002
Greg Rhine

        If your employment is terminated or "constructively terminated"—other
than for "cause" as defined below—you will receive severance according to the
following schedule provided you have signed a separation agreement and full
release.

        —9 months base salary if severance is triggered prior to your relocation
to San Diego

        —10 months base salary and target bonus if severance is triggered after
your relocation to San Diego with an increase of one month of base salary and
target bonus severance each year on the anniversary of your relocation up to a
maximum of 12 months severance.

        —modified relocation from San Diego to another location in California
cover actual moving expenses, home sale and purchase costs per Executive
Relocation policy excluding quick sale payments and tax assisted benefits. In
addition, Iomega will provide this modified relocation benefit in the event that
you voluntarily terminate your employment any time within the first two years of
employment provided that at least 120 days notice is given.

"Cause" means: a) A violation of law that would materially injure Iomega or
materially impact employee's ability to perform for Iomega, b) A material breach
of non-solicitation, non-competition or non-disclosure obligations owed by
employee to Iomega, or c) The commission of an act of fraud, embezzlement or
crime involving moral turpitude. "Constructively terminated" means: x) An
adverse alteration in the nature and status of employee's job responsibilities,
title or reporting structure, y) A material reduction in employee's annual base
salary, bonus plan, or any other benefit, or z) the non-voluntary relocation of
employee's primary work location more than 50 miles from San Diego, California.

        The start of your employment is contingent upon: (a) your signature on
this letter, (b) your signature on the Agreement for Employee use of Corporate
Information, (c) proof of your eligibility to work in the United States
(d) receipt by Iomega of a satisfactory background check, and (e) approval by
the Iomega Board of Directors Compensation Committee.

        This offer constitutes an at-will relationship with Iomega. This means
that both you and Iomega share the right to sever the employment relationship at
any time, for any reason or no reason, and with or without notice.

        To accept this offer, please sign and return before July 4, 2002. Please
fax this signed offer letter and Agreement for Employee Use of Corporate
Information to Anna Aguirre at (858) 795-7005.

        Greg, if you have any questions please contact me on my cell phone at
(858) 735-9308 or Anna at (858) 795-7110. I hope you feel this revised offer
demonstrates our strong commitment to you joining the executive team of Iomega!

      Sincerely,                 Werner T. Heid
President and CEO                 /s/  GREG RHINE      

--------------------------------------------------------------------------------

Signed and Accepted   7/3/02

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------



QuickLinks


EX 10-22

